Citation Nr: 1761102	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran did not have impaired hearing of either ear at the time of his separation from service or within one year of separation from service; bilateral hearing loss was diagnosed many years after separation from service and is not attributable to any noise exposure during service.


CONCLUSION OF LAW

A bilateral hearing loss disorder was not incurred in service.  38 U.S.C. §§ 1110, 1112, 5103(a), 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  He asserts his in-service exposure to gunfire, high frequency radar equipment, and other acoustic trauma resulted in chronic bilateral hearing loss, and service connection is therefore warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A grant of service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior to October 31, 1967, service department audiometric results were generally reported in standards set forth by the American Standards Association (ASA).  Between November 1, 1967, and January 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  The ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Considering first service treatment records, on service entrance audiological evaluation in January 1963, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
-5(5)

10(15)
LEFT
5(20)
-5(5)
-5(5)

10(15)

Speech audiometry scores were not provided.  On periodic audiological evaluation in November 1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(15)
10(15)
10(15)

10(15)
LEFT
10(15)
10(15)
10(15)

10(15)

Speech audiometry scores were not provided.  On service separation audiological evaluation in September 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(15)
10(15)
10(15)

10(15)
LEFT
10(15)
10(15)
10(15)

10(15)

Speech audiometry scores were not provided.  Thus, based on the above, the Veteran did not have hearing loss of either ear, as defined by VA, at any time during service or at service separation.  

Post-service, the record does not reflect a diagnosis of a hearing loss disorder until many years after service.  On a VA authorized audiological evaluation in January 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
60
LEFT
20
20
40
40
60

The average pure tone threshold was 38dBs in the right ear and 40dBs in the left ear.  Speech audiometry scores could not be provided due to language and cognitive issues, according to the examiner.  

Based on these findings, the examiner confirmed a current diagnosis of bilateral hearing loss as defined by VA.  Regarding the etiology of such a disability, the examiner noted the Veteran worked in electronics and intelligence, and served in Germany for over a year, with exposure to high pitched radar equipment.  Hearing protection was reportedly used.  The Veteran also served in Turkey for 13 months performing similar duties.  

Post-service, he worked for a printing company for 28 years.  Reviewing the service treatment records, the examiner noted the enlistment and discharge audiograms both showed normal hearing bilaterally, without evidence of significant threshold shift.  Thus, the examiner opined the Veteran's current bilateral hearing loss was less likely than not a result of in-service noise exposure which occurred approximately 50 years before.  Rather, according to the examiner, presbycusis, or hearing loss with aging, was a likely etiologic factor in the current hearing loss.  

Having considered the entirety of the record, the preponderance of the evidence is against the award of service connection for a bilateral hearing loss disorder.  In considering the claim, a hearing loss disorder of either ear was not diagnosed during service, within a year thereafter, or for many years after service separation.  Likewise, the Veteran did not report or seek treatment for a hearing disorder until 2010, over 40 years after his service separation.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  As onset of a bilateral hearing loss disorder during service is not established, service connection on that basis is not warranted.  

Further, this claim was referred to a VA examiner for a diagnosis and opinion.  After reviewing the claims file and examining the Veteran, a VA audiologist rendered a competent medical opinion opining that the current diagnosis of a bilateral hearing loss disorder was not incurred in and was not otherwise related to active duty service.  The examiner cited to specific records within the claims file and supported the opinion with a medical rationale.  This medical opinion is uncontroverted in the record and is considered highly probative by the Board.  

The Board acknowledges that the failure to meet VA's criteria for hearing loss at the time of separation from active service is not necessarily a bar to service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  In the present case, however, the examiner reviewed the entire record, including the service records indicating the military occupational specialty (MOS), and determined both that the Veteran did not experience onset of a hearing loss disorder during service or within a year thereafter, and that any current hearing loss disorder was unrelated to any incident or circumstance of service.  

The Veteran himself asserted in his written statements that his bilateral hearing loss disorder was incurred during service.  While he is competent to report such symptomatology as a perceived decline in hearing acuity, he is not competent to assert that a permanent decline in hearing acuity was occurred in service or is otherwise related to in-service acoustic trauma.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a hearing loss disorder is not competent in the present case, because the Veteran is not competent to diagnosis the exact onset or cause of a hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a decline of hearing acuity, he is not competent to testify regarding the internal workings of the ear.  He has also not reported a medical opinion told to him by a competent expert, and his assertions have not later been corroborated by a competent expert.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disorder, as no such disorder was either incurred in service, manifested to a compensable degree within a year thereafter, or is otherwise etiologically related to service; therefore, this claim must be denied.  The benefit-of-the-doubt doctrine is not for application.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Likewise, there is no indication in the record of a failure to assist the Veteran in the development of his claim.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


